DETAILED ACTION
	This office action is in response to the request for continuation September 27, 2021 in application 16/857,635. 
	Claims 1, 3, 5-8, 10, 12-15, 17, 19, 21-27 are presented for examination.   Claims 1, 8 and 15 are amended.   Claims 2, 4, 9, 11, 16, 18 and 20 are cancelled.   Claim 27 is newly added. 
	IDS submitted on August 5, 2020 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully consider but they are not persuasive. 
Applicant stated that the asserted references do not disclosed the subject matter of the amendment.   However, the examiner found no references in applicant’s specification supporting such amended limitations.   Therefore, the newly added limitations will not be address and the rejections from the Final office action issued on August 18, 2021 is maintain. 
Refer to the 35 USC 112 below for further details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 10, 12-15, 17, 19, 21-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 8, and 15, the claims recite “determining a rate of the detected errors … by dividing a number of the detected errors by a number of the open sessions of the group of user terminals during a defined amount of time”; however, determining a rate of detected error by dividing number of the detected errors by a number of the open sessions is not supported by the instant specification. Instead the instant specification states a rate of detected errors is number of errors reported in a defined time period “one or more of the rate of errors reported or the total number of errors reported, for example, in a defined period of time” [0035] or a number of errors divided by number of content servings “a rate of error (more than one error in one hundred content servings)” [0060]. 
For the purpose of examination, the newly amended limitation will not be addressed.   Correction is advised. 

************************************


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 8, and 15, the claims recite “determining a rate of the detected errors … by dividing a number of the detected errors by a number of the open sessions of the group of user terminals during a defined amount of time”; however, as noted above determining a rate of detected error by dividing number of the detected errors by a number of the open sessions is not supported by the instant specification. Instead the instant specification states a rate of detected errors is number of errors reported in a defined time period “one or more of the rate of errors reported or the total number of errors reported, for example, in a defined period of time” [0035] or a number of errors divided by number of content servings “a rate of error (more than one error in one hundred content servings)” [0060]. Accordingly, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.   
For the purposes of examination the examiner interprets a rate of detected errors as number of errors reported in a defined time period as supported by the instant specification and the newly amended limitation will not be addressed.   Correction is advised. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10, 15, 17 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2003/0115508) in further view of Mackin et al. (US 7,165,097). 

In regard to claim 1, Ali et al. teach a method comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a rate of the detected errors in the program distributed across the group of user terminals within a defined amount of time exceeds a predetermined threshold (each integrity error and collection error is associated with a threshold value.   Error monitor uses the threshold value to determine if an alarm should be raised for this error type.   For “object down” error type, column 608 of row 622 indicates that if more than 12 errors of this type occur in an interval, error monitor will communicate with network manager to raise an alarm,, pg. 52); and
generating a visual alert on a dashboard interface based on the determination that the rate of the detected errors within the defined amount of time exceeds the predetermined threshold (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals. 
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
It would have been obvious to modify the method of Ali et al. by adding Mackin et al. distributed error reporting.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid the user in trouble shooting and diagnose of problems (col. 2 lines 60-67 and col. 3 lines 1-10). 

error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 8, Ali et al. teach a system comprising:
one or more processors (statistics collection system for network, pg. 29, fig. 1, 110); and
one or more memories storing instructions that configure the one or more processors to perform operations (statistic collection units, fig. 1, 128, 130, 132) comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a rate of the detected errors in the program distributed across the group of user terminals within a defined amount of time exceeds a predetermined threshold (each integrity error and collection error is associated with a threshold value.   Error monitor uses the threshold value to determine if an alarm should be raised for this error type.   For “object down” error type, column 608 of row 622 indicates that if more than 12 errors of this type occur in an interval, error monitor will communicate with network manager to raise an alarm,, pg. 52); and
generating a visual alert on a dashboard interface based on the determination that the rate of the detected errors within the defined amount of time exceeds the predetermined threshold (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).

Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
Refer to claim 1 for motivational statement. 

In regard to claim 10, Ali et al. teach the system of claim 8, wherein the detected errors are aggregated by an error type (error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 15, Ali et al. teach a non-transitory computer-readable medium storing instructions that, when the instructions are executed by a processor of a computing system, cause the computing system to perform operations comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a rate of the detected errors in the program distributed across the group of user terminals within a defined amount of time exceeds a predetermined threshold (each integrity error and collection error is associated with a threshold value.   Error monitor uses the threshold value to determine if an alarm should be raised for this error type.   For “object down” error type, column 608 of row 622 indicates that if more than 12 errors of this type occur in an interval, error monitor will communicate with network manager to raise an alarm,, pg. 52); and
generating a visual alert on a dashboard interface based on the determination that the rate of the detected errors within the defined amount of time exceeds the predetermined threshold (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals. 
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
Refer to claim 1 for motivational statement. 

In regard to claim 17, Ali et al. teach the computer-readable medium of claim 15, wherein the detected errors are aggregated by an error type (error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 21, Ali et al. teach the method of claim 1, wherein the visual alert comprises causing a graphical representation to appear in the dashboard interface (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).
error monitor continues this process for intervals 6, 7 and 8.   Error monitor again raised alarms and insert appropriate values in error log file, pg. 70, alarms are visible to the operator at the terminal, pg. 60).   It is noted by the examiner that the changes in appropriate values would change the alarm that is visible to the operator at the terminal.   

In regard to claim 23, Ali et al. teach system of claim 8, wherein the visual alert comprises causing a graphical representation to appear in the dashboard interface  (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).

In regard to claim 24, Ali et al. teach the system of claim 8, wherein the visual alert comprises causing a graphical representation to change in the dashboard interface (error monitor continues this process for intervals 6, 7 and 8.   Error monitor again raised alarms and insert appropriate values in error log file, pg. 70, alarms are visible to the operator at the terminal, pg. 60).   It is noted by the examiner that the changes in appropriate values would change the alarm that is visible to the operator at the terminal.    

In regard to claim 25, Ali et al. teach computer-readable medium of claim 15, wherein the visual alert comprises causing a graphical representation to appear in the dashboard interface  (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).

In regard to claim 26, Ali et al. teach computer-readable medium of claim 15, wherein the visual alert comprises causing a graphical representation to change in the dashboard interface (error monitor continues this process for intervals 6, 7 and 8.   Error monitor again raised alarms and insert appropriate values in error log file, pg. 70, alarms are visible to the operator at the terminal, pg. 60).   It is noted by the examiner that the changes in appropriate values would change the alarm that is visible to the operator at the terminal.    

***************************************
Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2003/0115508) in further view of Mackin et al. (US 7,165,097) in further view of Chenthamarakshan (US 2007/0156585). 

In regard to claim 5, Ali et al. and Mackin et al. does not explicitly teach the method of claim 1, further comprising generating an error report.
Chenthamarakshan teaches of sending error reports (pg. 6). 
It would have been obvious to modify the method of Ali et al. and Mackin et al. by adding Chenthamarakshan processing entries received from software.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in early identification of critical issues (pg. 7). 

Chenthamarakshan teaches of sending error reports with information such as stack traces, crash dump, ect., (pg. 6). 
Refer to claim 5 for motivational statement. 

In regard to claim 7, Ali et al. teach the method of claim 5, wherein the error report includes aggregated error report data (aggregation unit and fault handler, fig. 3, 320, 322).

In regard to claim 12, Ali et al. and Mackin et al. does not explicitly teach the system of claim 8, further comprising instructions that configure the one or more processors to perform operations comprising generating an error report.
Chenthamarakshan teaches of sending error reports (pg. 6). 
Refer to claim 5 for motivational statement. 

In regard to claim 13, Ali et al. and Mackin et al. does not explicitly teach the system of claim 12, wherein the error report includes stack traces.
Chenthamarakshan teaches of sending error reports with information such as stack traces, crash dump, ect., (pg. 6). 
Refer to claim 5 for motivational statement. 

In regard to claim 14, Ali et al. teach the system of claim 12, wherein the error report includes aggregated error report data (aggregation unit and fault handler, fig. 3, 320, 322).

Chenthamarakshan teaches of sending error reports (pg. 6). 
Refer to claim 5 for motivational statement. 

In regard to claim 20, Ali et al. teach the computer-readable medium of claim 19, wherein the error report includes aggregated error report data (aggregation unit and fault handler, fig. 3, 320, 322).

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Bone (US 9,052,941) error rate for online distributed automated functionality testing
Curcio et al. (US 2005/0207415) multicast session with error rate threshold
Florimond Van Acker et al. (US 2005/0147122) session resource broker error rate and threshold
Rogan et al. (US 9,641,411) rate threshold for perceiving a QoE in session length
Sachs (US 2010/0037284) error rate on a per session basis

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov